Title: New York Assembly. Remarks on an Act for the Relief of Merchants in the City of New York, [20 March 1787]
From: Hamilton, Alexander
To: 


[New York, March 20, 1787]
Col. Hamilton supposed that it was agreed on all hands, that some relief should be granted—there was, he said two questions before the committee, one, if they would put them on a footing with the other citizens; and the other, if they did not merit something more. If said he, you receive their certificates, and grant them your own, you extend to them only that relief which you have already given to your other citizens, who purchased up the loan-office certificates of other states; but there can be no difference between any one species of our debt; and there can be no substantial difference between taking a certificate of this state, and a certificate of the United States; much has been said about discriminating, but all arguments of discrimination amount to nothing. Whether we by this assumption make our state a creditor state or not, cannot be determined; the present calculation of the public debts is no criterion to go by. He remembered, he said, that when he was in Congress the liquidated debt was some where about 40,000,000, and that it was supposed the unliquidated debt was £40,000,000 more, if this is the case, which he believed it was, the state of New-York would be a debtor state. From the situation of public affairs, it is to be regretted that there is no system existing which can give general relief to public creditors. In the present instance, it is only required that you do that justice to one part of your citizens, which you have already done to another part. If we should make our state a creditor state, by extending this relief to our citizens, can we not obtain redress, if our confederation exists, and God forbid, that it may not; he was willing he said, to extend the relief, he did not want to confine it to any particular class of the people.
